Citation Nr: 0818386	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  07-14 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for postoperative 
medullary carcinoma of the thyroid.

2.  Entitlement to service connection for postoperative 
medullary carcinoma of the thyroid.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the RO.

The veteran testified before the undersigned in a video-
conference hearing in August 2007.

The veteran's claim was the subject of a final rating 
decision in August 2002.  See 38 C.F.R. § 20.201 (2007).  The 
Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The now reopened claim of service connection for 
postoperative medullary carcinoma of the thyroid is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The additional evidence added to the record since the August 
2002 rating decision is more than cumulative in nature and 
raises a reasonable possibility of substantiating the 
veteran's claim of service connection for postoperative 
medullary carcinoma of the thyroid.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for postoperative medullary 
carcinoma of the thyroid.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.   38 U.S.C.A. §§ 7104, 7105.   Under 38 
U.S.C.A. § 5108, however, "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claim of service 
connection for postoperative medullary carcinoma of the 
thyroid was denied in a rating decision by the RO in August 
2002.  The veteran was notified of this decision but did not 
file a timely appeal.  Thus, the August 2002 decision is 
final under 38 U.S.C.A. § 7104(a) and the Board must first 
ascertain whether new and material evidence has been received 
to reopen the claim.

Since that decision, the veteran has submitted medical 
records from a private facility dated November 2001 to June 
2007 which document the history of treatment the veteran has 
received for his thyroid cancer.  An October 2001 private 
treatment record reported the results of RET Proto-oncogene 
mutations laboratory test.  The examiner explained that 95 
percent of cases of MEN-2A and 85 percent of cases of 
familial medullary thyroid carcinoma are associated with 
mutations that in some way affect exons 10, 11, 13, 14 and 
16.  The veteran's test results showed no mutations detected 
in exons 10, 11, 13, 14 and 16 of the RET Proto-oncogene.

In an April 2006 treatment record, the examiner reported that 
the veteran was diagnosed with medullary thyroid cancer in 
2001.  He had surgery and radiation therapy to treat the 
cancer; however, he continued to a residual disease present.  
The examiner noted that the veteran's exposure to Agent 
Orange during his service in Vietnam was the only known risk 
factor for development of the malignancy.  To that end, the 
examiner noted that some patients with medullary thyroid 
cancer have a familial genetic mutation which puts them at 
risk of developing the cancer.  The veteran underwent testing 
which showed that he did not have any familial risk to 
develop the medullary thyroid cancer.  The examiner explained 
that because medullary thyroid cancer occurs at a relatively 
low incidence it would be hard to accumulate enough cases to 
prove whether there is an association between the cancer and 
Agent Orange exposure.  However, the examiner concluded that 
the veteran's medullary thyroid cancer was possibly 
associated with his exposure to Agent Orange during his time 
in Vietnam.

This additional evidence of record in this case is new and 
does raise a reasonable possibility of substantiating the 
veteran's claim of service connection, in the Board's 
opinion.  Accordingly, the Board finds that new and material 
evidence has been submitted to reopen the claim of service 
connection for postoperative medullary carcinoma of the 
thyroid.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for postoperative medullary 
carcinoma of the thyroid, the appeal to this extent is 
allowed.  


REMAND

At the outset, the Board notes that the veteran is shown to 
have had service in country in the Republic of Vietnam during 
the Vietnam Era.   In this regard, the Board observes that VA 
regulations provide that a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era and has one of the diseases listed in 38 C.F.R. § 
3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e). See 38 C.F.R. § 3.307(a)(6)(ii).

Despite the veteran's noted service in the Republic of 
Vietnam and conceded exposure to Agent Orange, the Board 
notes that thyroid cancer is not a disease for which 
presumptive service connection applies.  However, a review of 
the record indicates that the veteran's thyroid cancer may be 
causally related to his service in Vietnam.  In this regard, 
the Board notes the conclusion reached by the private 
examiner in the April 2006 treatment record (that the 
veteran's thyroid cancer was possibly associated with his 
exposure to Agent Orange during his time in Vietnam).

Despite the medical evidence of record and the veteran's 
testimony before the undersigned in August 2007, the RO has 
not afforded the veteran a VA examination, with an opinion as 
to the etiology of his claimed disorder.   Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.   See 38 
U.S.C.A. § 5103A(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
these four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  It is the judgment of the Board that such an 
examination is "necessary" under 38 U.S.C.A. § 5103A(d).



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the lone 
remaining claim on appeal - his purported 
entitlement to service connection for 
thyroid cancer, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The letter should also ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for this claimed 
disability since service.  After securing 
any necessary authorizations, request 
copies of all indicated records that have 
not been previously secured and associate 
them with the claims file.

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
the thyroid cancer.  The veteran's claims 
folders, to include a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Any indicated tests and 
studies should be performed.  The 
examiner should opine as to whether the 
veteran's medullary carcinoma of the 
thyroid at least as likely as not (e.g., 
a 50 percent or greater likelihood) is 
causally related to his period of active 
service, including his service in the 
Republic of Vietnam.  A complete 
rationale must be given for all opinions 
and conclusions expressed in a 
typewritten report.  

3.  Thereafter, readjudicate the 
veteran's claim of service connection for 
postoperative medullary carcinoma of the 
thyroid, to include consideration of all 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


